DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communications on 02/28/2021. Claims 1 through 11 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statements submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack et al US20110280472 in view of Wierzynski et al US10705528, Fixell US20110046782, Sirkett et al US 20180354137, Roos US 6615112 B1, and Alifragkis et al US 20150266183 (hereinafter referred to as “Wallack”, “Fixell”, “Wierzynski”, “Roos”, “Sirkett”, and “Alifragkis”).
Regarding claim 1, Wallack discloses a calibration method for a robot arm, comprising: 
obtaining a coordinate transformation relationship between … a robot arm and a plurality of cameras [See Wallack FIG. 1 (105A, 105B, 105C)], by a hand-eye calibration algorithm [See Wallack para 0013 disclosing “When multiple cameras are mounted stationary in space, illustrative embodiments of the present invention compute the transforms between the robot coordinate system and each of the camera's coordinate systems and the transform between the pose of the calibration object and the pose of the end effector” and Wallack para. 0052 disclosing “Hand-eye calibration can be performed on multiple cameras by considering a different machine vision coordinate system for each camera.”].
…robot arm to present a plurality of postures in a union field of view of the plurality of cameras [See Wallack FIG. 1 (105A, 105B, 105C); para 0038 teaches the robot is moved to various poses] sequentially, and, for each of a …, recording a plurality of feature coordinates under the plurality of postures in the space coordinate system, and recording … the plurality of postures in the space coordinate system. [See Wallack para 0038 disclosing “Illustratively, for hand-eye calibration for the case of one or more stationary cameras, a calibration object, such as a calibration plate, is rigidly affixed to either the articulated arm of the robot and/or the end effector, and the robot is moved to various poses such that the calibration object is viewed by one or more cameras”];
…Updating the transformation relationship into a control program of the robot arm [(See Wallack FIG. 3, character 345)].
	Wallack does not teach a flange surface on the robot arm and actuating a replaceable member fixed to the flange surface. 
flange surface and a replaceable member fixed to the flange surface. [See Fixell para 0034 disclosing “The robot 1 comprises a tool flange 7 for attaching a tool 8. A first calibration object 10 in the form of a male calibration object including a sphere 10 is fixedly attached to the tool 8, and accordingly fixedly attached to the robot, during the calibration.”] 
As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot arm disclosed in Wallack to include a flange surface and a replaceable member on the robot arm as disclosed in Fixell, which would allow for a higher accuracy when calibrating and a replaceable member in the case of any damage caused.
	The combination of Wallack and Fixell fails to teach constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method.
	However, Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method [(See at least, Wierzynski, column 8, lines 45-48, Figure 5)].
As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the robot arm of the combination of Wallack and Fixell to include a stereoscopic reconstruction method as disclosed in Wierzynski because a stereoscopic reconstruction method will increase the depth of an image allowing the cameras to capture a more accurate behavior of the arm and prevent the robot from colliding with obstacles (Wierzynski column 1, lines 30-31).
	The combination of Wallack, Fixell, and Wierzynski does not teach a plurality of feature points of the replaceable member.
	However, Sirkett discloses a plurality of feature points [(See at least, Sirkett et al, fig. 4)] of the replaceable member (See Fixell para 0034 that teaches a replaceable member and flange).
	As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. And Sirkett teaches a plurality of feature points of the replaceable member.
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack and Fixell to include the feature of a plurality of feature points on the replaceable member, which provides for higher accuracy when the cameras capture images.
	The combination of Wallack, Fixell, Wierzynski, and Sirkett does not teach recording a plurality of flange surface coordinates of the flange surface. 
	However, Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface [(See Alifragkis para 0105 “For each pose, the absolute coordinates in Cartesian space of the distal end 6 of the robot arm 3 (flange or end effector, respectively) are measured and recorded using the laser tracker with the corresponding locations of the PSDs 12”)].
	As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. Sirkett teaches a plurality of feature points of the replaceable member. And Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface.
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack and Fixell to include the feature of recording a plurality of flange surface coordinates of the flange surface in order to receive more information about the movement of the robot arm, which would then result in precise movement needed for applications.
  	The combination of Wallack, Fixell, Wierzynski, Sirkett, and Alifragkis does not teach obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates.
	However, Roos teaches obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates [(See at least, Roos Col 5, lines 54-67, Col 6 lines 1-2)].
	As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. Sirkett teaches a plurality of feature points of the replaceable member. And Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface. Further, Roos teaches obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates.
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack, Fixell, Sirkett, Wierzynski, and Alifragkis to include the feature of obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates for keeping calibration more precise.
Regarding claim 2, Wallack in combination with Fixell, Sirkett, Wierzynski, Roos, and Alifragkis discloses the non-contact tool center point calibration method in claim 1 and as addressed above in claim 1, Wallack in combination with Fixell discloses obtaining a coordinate transformation relationship between a flange surface of the robot arm and the plurality of cameras by a hand-eye calibration algorithm and Wallack further discloses comprises a number of cameras being at least three [See Wallack FIG. 1 (105A, 105B, 105C)].
	Regarding claim 3, Wallack in combination with Fixell, Sirkett, Wierzynski, Roos, and Alifragkis discloses the non-contact tool center point calibration method in claim 1 and as addressed above in the rejection of claim 1. Wallack in combination with Fixell discloses actuating a replaceable member fixed to the flange surface by the robot arm to present the plurality of postures in the union field of view of the plurality of cameras sequentially.  However, neither Wallack nor Fixell disclose comprises a number of postures being at least four.
However, Alifragkis further teaches comprises a number of postures being at least four [See Alifragkis para 0045 “the number of calibration poses needed for calibrating the robot depends on the complexity of the robot and the robot arm, respectively. In simple robot arm configurations or in situations where only part of the kinematic model of the robot is to be updated, even one calibration location and one or two corresponding calibration poses may be sufficient to calibrate the robot. In other cases more (e.g. at least five, preferably at least ten) different robot poses are used for determining all kinematic parameters of the robot in order to obtain a complete and precise updated kinematic model.”].
Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack, Fixell, Sirkett, and Roos to include the feature of presenting a plurality of postures in the union field of view of the plurality of cameras sequentially comprising a number of the postures being at least four as taught by Alifragkis because a higher amount of postures increases the accuracy of calibration.
	Regarding claim 4, Wallack in combination with Fixell, Sirkett, Wierzynski, Alifragkis, and Roos discloses the non-contact tool center point calibration method in claim 1 and as addressed above in the rejection of claim 1, Wallack in combination with Fixell discloses recording the plurality of feature coordinates … of the replaceable member under the plurality of postures in the space coordinate system. However, neither Wallack nor Fixell disclose a number of the feature points being at least three. 
	 Sirkett further teaches the plurality of feature points and a number of the feature points being at least three. [(See Sirkett et al, fig. 4)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot arm as disclosed in claim 1 to include the plurality of feature coordinates of the plurality of feature points of the replaceable member under the plurality of postures in the space coordinate system comprising a number of the feature points being at least three as taught by Sirkett, providing for higher accuracy when the cameras capture images, allowing for less calibration time.
Regarding claim 5, Wallack in combination with Fixell, Sirkett, Wierzynski, Alifragkis, and Roos discloses the non-contact tool center point calibration method in claim 1 and as addressed above in the rejection of claim 1, Wallack in combination with Fixell and Wierzynski teaches obtaining the coordinate transformation relationship between the flange surface of the robot arm and the plurality of cameras by the hand-eye calibration algorithm comprises: and Wallack and Fixell further teach obtaining an image of the flange surface (See Fixell above) by the plurality of cameras (See Wallack para 0038); and as addressed above Wallack in combination with Wierzynski discloses constructing the space coordinate system according to the coordinate transformation relationship by the stereoscopic reconstruction method and Wierzynski further teaches performing the stereoscopic reconstruction method on the image obtained by at least two of the cameras when the flange surface is located in an intersection field of view of the at least two cameras [(See at least, Wierzynski, column 8, lines 45-48, Figure 5)]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the robot arm of the combination of Wallack and Fixell to include a stereoscopic reconstruction method as disclosed in Wierzynski because a stereoscopic reconstruction method is used to increase the depth of an image allowing the cameras to capture a more accurate behavior of the arm, which would save the factories time.
Regarding claim 6, Wallack in combination with Fixell, Sirkett, Wierzynski, Alifragkis, and Roos teaches the non-contact tool center point calibration method in claim 1 and as addressed above in the rejection of claim 1,  Wallack in combination with Fixell and Wierzynski discloses constructing the space coordinate system according to the coordinate transformation relationship by the stereoscopic reconstruction method further comprises; and Wallack and Fixell in combination with Wierzynski further teaches only performing the stereoscopic reconstruction method on an image obtained [See at least, Wierzynski, column 8, lines 45-48, Figure 5] by one of the cameras having the replaceable member [see Fixell above] in a field of view of the camera when the replaceable member is located in the field of view of the camera and not in the fields of view of others of the cameras [See Wallack para 0038 disclosing “Illustratively, for hand-eye calibration for the case of one or more stationary cameras, a calibration object, such as a calibration plate, is rigidly affixed to either the articulated arm of the robot and/or the end effector, and the robot is moved to various poses such that the calibration object is viewed by one or more cameras”]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the robot arm of the combination of Wallack and Fixell to include a stereoscopic reconstruction method as disclosed in Wierzynski because a stereoscopic reconstruction method is used to increase the depth of an image allowing the cameras to capture a more accurate behavior of the robot arm, which would save the factories time.
Regarding claim 7, Wallack in combination with Fixell, Sirkett, Wierzynski, Alifragkis, and Roos discloses the non-contact tool center point calibration method in claim 1, and as addressed above in the rejection of claim 1,  Wallack in combination with Fixell further teaches moving the flange surface [See Fixell para 0034 “The robot 1 comprises a tool flange 7 for attaching a tool 8”] to an intersection field of view of all the cameras before obtaining the coordinate transformation relationship between the flange surface of the robot arm and the plurality of cameras by the hand-eye calibration algorithm [See Wallack para 0038 “Illustratively, for hand-eye calibration for the case of one or more stationary cameras, a calibration object, such as a calibration plate, is rigidly affixed to either the articulated arm of the robot and/or the end effector, and the robot is moved to various poses such that the calibration object is viewed by one or more cameras”]. 
 	Wallack fails to disclose a flange surface on the robot arm. However, Fixell teaches this limitation [See Fixell para 0034 “The robot 1 comprises a tool flange 7 for attaching a tool 8”].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot arm disclosed in Wallack to include a flange surface in an intersection view of all the cameras in order to capture more data regarding the robot arm, which would provide higher accuracy while calibrating.
	Regarding claim 10, Wallack discloses a plurality of cameras [See Wallack FIG. 1 (105A, 105B, 105C)] configured to photograph the robot arm [See Wallack Fig 5 (115)]; 
a computing host [See Wallack, FIG 5 (505, 510)], electrically connected to the plurality of cameras and configured to electrically connect to a controlling host [See Wallack, FIG 5 (505, 510)] of the robot arm [See Wallack Fig 5 (115)]; 
wherein the computing host [See Wallack, FIG 5 (505, 510)] performs a hand-eye calibration algorithm to obtain a coordinate transformation relationship [See Wallack para 0013 disclosing “When multiple cameras are mounted stationary in space, illustrative embodiments of the present invention compute the transforms between the robot coordinate system and each of the camera's coordinate systems and the transform between the pose of the calibration object and the pose of the end effector” and Wallack para. 0052 disclosing “Hand-eye calibration can be performed on multiple cameras by considering a different machine vision coordinate system for each camera.”]  between … of the robot arm and the plurality of cameras [See Wallack FIG. 1 (105A, 105B, 105C)], constructs a space coordinate system according to the coordinate transformation relationship …, drives the robot arm [See Wallack Fig 5 (115)] to actuate a … to present a plurality of postures [See Wallack para 0038 disclosing “Illustratively, for hand-eye calibration for the case of one or more stationary cameras, a calibration object, such as a calibration plate, is rigidly affixed to either the articulated arm of the robot and/or the end effector, and the robot is moved to various poses such that the calibration object is viewed by one or more cameras”]; in a union field of view of the plurality of cameras [See Wallack Fig 5 (115)] sequentially, drives the cameras to record, for …, a plurality of feature coordinates under the plurality of postures in the space coordinate system, record ... under the plurality of postures in the space coordinate system, obtains a transformation relationship between … according to the …, and updates the transformation relationship into a control program [See Wallack, FIG 5 (505, 510)] of the robot arm [See Wallack Fig 5 (115)]. 
 Wallack does not teach a flange surface on the robot arm and actuating a replaceable member fixed to the flange surface. 
However, Fixell discloses a flange surface and a replaceable member fixed to the flange surface. [See Fixell para 0034 “The robot 1 comprises a tool flange 7 for attaching a tool 8. A first calibration object 10 in the form of a male calibration object including a sphere 10 is fixedly attached to the tool 8, and accordingly fixedly attached to the robot, during the calibration”].
 As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot arm disclosed in Wallack to include a flange surface and a replaceable member on the robot arm as disclosed in Fixell, which would allow for a higher accuracy when calibrating and a replaceable member in the case of any damage caused. 
The combination of Wallack and Fixell fails to teach constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method.
However, Wierzynski et al US10705528 teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method [(See at least, Wierzynski, column 8, lines 45-48, Figure 5)].
As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the robot arm of the combination of Wallack and Fixell to include a stereoscopic reconstruction method as disclosed in Wierzynski because a stereoscopic reconstruction method will increase the depth of an image allowing the cameras to capture a more accurate behavior of the arm and prevent the robot from colliding with obstacles (Wierzynski column 1, lines 30-31).
The combination of Wallack, Fixell, and Wierzynski fails to teach a plurality of feature points of the replaceable member. However, Sirkett discloses a plurality of feature points (Sirkett, FIG. 4) of the replaceable member.
As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. And Sirkett teaches a plurality of feature points of the replaceable member.
Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack and Fixell to include the feature of a plurality of feature points on the replaceable member as disclosed in Sirkett to provide for higher accuracy when the cameras capture images.
The combination of Wallack, Fixell, and Wierzynski fails to teach record a plurality of flange surface coordinates of the flange surface. However, Alifragkis discloses record a plurality of flange surface coordinates of the flange surface [(See Alifragkis para 0105 “For each pose, the absolute coordinates in Cartesian space of the distal end 6 of the robot arm 3 (flange or end effector, respectively) are measured and recorded using the laser tracker with the corresponding locations of the PSDs 12”)].
As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. Sirkett teaches a plurality of feature points of the replaceable member. And Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface.
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack and Fixell to include the feature of recording a plurality of flange surface coordinates of the flange surface in order to receive more information about the movement of the robot arm, which would then result in precise movement needed for applications.
The combination of Wallack, Fixell, Wierzynski, and Sirkett does not disclose obtains a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates.
However, Roos US 6615112 B1 teaches obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates [(See Roos Col 5, lines 54-67, Col 6 lines 1-2)]. 
As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. And Sirkett teaches a plurality of feature points of the replaceable member. Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface. Further, Roos teaches obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates.
Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack, Fixell, Sirkett, Roos, Alifragkis, and Wierzynski to include the feature of obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates for keeping calibration more precise.
Regarding claim 11, Wallack teaches 
a robot arm [See Wallack Fig 5 (115)], having a controlling host [See Wallack, FIG 5 (505, 510)]  and a …, with the controlling host [See Wallack, FIG 5 (505, 510)]  configured to perform a control program [See Wallack, FIG 5 (505, 510)] , with the … configured to …; a plurality of camera [See Wallack FIG. 1 (105A, 105B, 105C)], configured to photograph the robot arm; and a computing host [See Wallack, FIG 5 (505, 510)]   electrically connected to the plurality of cameras[See Wallack FIG. 1 (105A, 105B, 105C)] and the controlling host [See Wallack, FIG 5 (505, 510)]; wherein the computing host [See Wallack, FIG 5 (505, 510)] performs a hand-eye calibration algorithm to obtain a coordinate transformation relationship [See Wallack para 0013 disclosing “When multiple cameras are mounted stationary in space, illustrative embodiments of the present invention compute the transforms between the robot coordinate system and each of the camera's coordinate systems and the transform between the pose of the calibration object and the pose of the end effector” and Wallack para. 0052 disclosing “Hand-eye calibration can be performed on multiple cameras by considering a different machine vision coordinate system for each camera.”]   between … and the plurality of cameras [See Wallack FIG. 1 (105A, 105B, 105C)], constructs a space coordinate system according to the coordinate transformation relationship by a …, drives the robot arm [See Wallack Fig 5 (115)] to … to present a plurality of postures [See Wallack para 0038 disclosing “Illustratively, for hand-eye calibration for the case of one or more stationary cameras, a calibration object, such as a calibration plate, is rigidly affixed to either the articulated arm of the robot and/or the end effector, and the robot is moved to various poses such that the calibration object is viewed by one or more cameras”] in a union field of view of the plurality of cameras [See Wallack FIG. 1 (105A, 105B, 105C)] sequentially, drives the cameras to record, for each of a plurality of … of the …, a plurality of feature coordinates under the plurality of postures [See Wallack para 0038]  in the space coordinate system … under the plurality of postures [See Wallack para 0038] in the space coordinate system, obtains a transformation relationship between a …, and updates the transformation relationship into a control program of the robot arm [(See Wallack, FIG 3, character 345)]. 
Wallack does not teach a flange surface configured to hold a replaceable member. 
However, Fixell discloses a flange surface configured to hold a replaceable member. . [See Fixell para 0034 “The robot 1 comprises a tool flange 7 for attaching a tool 8. A first calibration object 10 in the form of a male calibration object including a sphere 10 is fixedly attached to the tool 8, and accordingly fixedly attached to the robot, during the calibration”]. 
As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot arm disclosed in Wallack to include a flange surface and a replaceable member on the robot arm as disclosed in Fixell, which would allow for a higher accuracy when calibrating and a replaceable member in the case of any damage caused. 
The combination of Wallack and Fixell fails to teach constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method.
However, Wierzynski et al US10705528 teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method (See at least, Wierzynski, column 8, lines 45-48, Figure 5).
As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the robot arm of the combination of Wallack and Fixell to include a stereoscopic reconstruction method as disclosed in Wierzynski because a stereoscopic reconstruction method will increase the depth of an image allowing the cameras to capture a more accurate behavior of the arm and prevent the robot from colliding with obstacles (Wierzynski column 1, lines 30-31).
The combination of Wallack, Fixell, and Wierzynski fails to teach a plurality of feature points of the replaceable member. However, Sirkett discloses a plurality of feature points (Sirkett, FIG. 4) of the replaceable member.
As a result, Wallack discloses a system and a method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. And Sirkett teaches a plurality of feature points of the replaceable member.
Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack, Fixell, and Wierzynski to include the feature of a plurality of feature points on the replaceable member provides for higher accuracy when the cameras capture images.
The combination of Wallack, Fixell, Wierzynski, and Sirkett fails to teach record a plurality of flange surface coordinates of the flange surface. However, Alifragkis discloses record a plurality of flange surface coordinates of the flange surface [(See Alifragkis para 0105 “For each pose, the absolute coordinates in Cartesian space of the distal end 6 of the robot arm 3 (flange or end effector, respectively) are measured and recorded using the laser tracker with the corresponding locations of the PSDs 12”)].
As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. Sirkett teaches a plurality of feature points of the replaceable member. And Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface.
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack and Fixell to include the feature of recording a plurality of flange surface coordinates of the flange surface in order to receive more information about the movement of the robot arm, which would then result in precise movement needed for applications.
The combination of Wallack, Fixell, Wierzynski, Sirkett, and Alifragkis does not teach obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates.
However, Roos US 6615112 B1 teaches obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates [(See Roos Col 5, lines 54-67, Col 6 lines 1-2)]. 
As a result, Wallack discloses a system and method that enables a plurality of cameras to be calibrated into a robot base coordinate system and Fixell teaches a flange surface and a replaceable member on the robot arm. While Wierzynski teaches constructing a space coordinate system according to the coordinate transformation relationship by a stereoscopic reconstruction method. And Sirkett teaches a plurality of feature points of the replaceable member. Alifragkis discloses recording a plurality of flange surface coordinates of the flange surface. Further, Roos teaches obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates.
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack, Fixell, Sirkett, and Wierzynski to include the feature of obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates as taught in Roos for keeping calibration more precise.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack in view of Fixell, Wierzynski, Sirkett, Alifragkis, and Roos as applied to claim 1 above and further in view of Kagawa et al US 20100168915 (hereinafter referred to as “Kagawa”).
Regarding claim 8, Wallack in combination with Fixell, Sirkett, Wierzynski, Alifragkis, and Roos discloses the non-contact tool center point calibration method in claim 1, and as addressed above in the rejection of claim 1. Wallack in combination with Fixell teaches a replaceable member and the flange surface. However, neither Wallack, Fixell, Sirkett, Wierzynski, Alifragkis, and Roos teach obtaining the transformation relationship between the tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates comprises: a coordinate for presenting the tool center point including a translational coordinate of the tool center point and a rotation matrix of the tool center point.
	However, Kagawa, discloses obtaining the transformation relationship between the tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates comprises: a coordinate for presenting the tool center point including a translational coordinate of the tool center point and a rotation matrix of the tool center point.  [See Kagawa para 0019 “The variable q expresses various parameters including physical parameters of the robot 1, the positional and attitudinal relationship between the flange 2 and the tool 3, and the positional and attitudinal relationship between the measurement device 4 and the robot 1. Further, the function f is defined by a matrix R and a matrix P. The matrix R is a rotation matrix which shows respective components of a normal vector, an orientation vector, and an approach vector of the arm tip of the robot 1, and the matrix P is a position vector of the arm tip of the robot 1. Both vectors R and P are defined in the coordinate system (X.sub.r, Y.sub.r, Z.sub.r) of the robot 1”].
	Therefore, it would have been obvious before the filing date of the claimed invention to modify Wallack and Fixell to include the feature of obtaining the transformation relationship between the tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates that comprises: a coordinate for presenting the tool center point including a translational coordinate of the tool center point and a rotation matrix of the tool center point. A rotation matrix of the tool center point is employed for precise movement of the replaceable member attached relative to the arm.
Regarding claim 9, Wallack in combination with Fixell, Sirkett, Wierzynski, Alifragkis, and Roos discloses the non-contact tool center point calibration method in claim 1, and as addressed above in the rejection of claim 1. Wallack in combination with Fixell teaches a replaceable member and a flange surface. However, neither Wallack, Fixell, Sirkett, Wierzynski, Alifragkis, and Roos disclose obtaining the transformation relationship between the tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates comprises: performing a matrix operation to obtain a rotational relationship of a coordinate system of the tool center point to a coordinate system of the flange surface.	
	However, Kagawa, discloses obtaining the transformation relationship between the tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates comprises: performing a matrix operation to obtain a rotational relationship of a coordinate system of the tool center point to a coordinate system of the flange surface. [See Kagawa para 0019 “The variable q expresses various parameters including physical parameters of the robot 1, the positional and attitudinal relationship between the flange 2 and the tool 3, and the positional and attitudinal relationship between the measurement device 4 and the robot 1. Further, the function f is defined by a matrix R and a matrix P. The matrix R is a rotation matrix which shows respective components of a normal vector, an orientation vector, and an approach vector of the arm tip of the robot 1, and the matrix P is a position vector of the arm tip of the robot 1. Both vectors R and P are defined in the coordinate system (X.sub.r, Y.sub.r, Z.sub.r) of the robot 1”].
Response to Arguments
	Applicant’s arguments filed on 02/24/2021 have been fully considered but they are not persuasive.
	In response to applicant’s argument that Fixell fails to teach that the sphere 10 mentioned is replaceable or the position relationship between the tool flange 7 and the sphere 10 can be changed and shall be calibrated. A person skilled in the art would have to consider that the sphere 10 is replaceable because even though Fixell mentions the sphere 10 being fixedly attached to the tool flange 7, this does indicate that the sphere and the flange are 2 different entities and since Fixell does not mention how the flange and the sphere are fixedly attached together, any tool in place of the sphere could have been attached, thus making the sphere replaceable. And see claim 1 of Fixell for further implication of attaching a calibration object to the robot.
	 In response to applicant’s argument regarding “a plurality of feature points of the replaceable member” recited in claims 1, 10, and 11. As mentioned above, Fixell teaches the replaceable member while Sirkett teaches a plurality of feature points of the replaceable member and the detection marks being taught by Sirkett are not dissimilar to the claimed limitation proposed by the applicant regarding a plurality of feature points because in para [0034] of Sirkett, it is mentioned that in order to accurately calibrate the robot system 10, the location of the detection marks should be known at each location while the feature points mentioned by the applicant teach the feature points as a way to accurately calibrate the robot arm. Thus, Sirkett teaches detection marks that are equivalent to the feature points as claimed by the applicant.
	In response to applicant’s argument regarding “obtaining a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates,” recited in claim 1 and “obtains a transformation relationship between a tool center point of the replaceable member and the flange surface according to the feature coordinates and the flange surface coordinates,” as is recited in claims 10 and 11, the applicant’s argument is considered but is not persuasive. As stated above, the replaceable member is taught by Fixell, thus the combination of Fixell and Roos teaches obtaining a transformation relationship between the tool center point of the replaceable member and the flange surface.
	In conclusion, the combination of Wierzynski, Fixell, Sirkett, Roos, Alifragkis, and Kagawa teach the claimed method and robot arm in the independent claims 1, 10, and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0016758 Keller et al teaches “the markers 32, 30, 34 are designed to be captured by the medical imaging device 50”, which can be interpreted as a plurality of points on a robot arm.
US 20200055195 A1 Ignakov teaches “Optionally, the robot device may be positionable in, and moveable between a variety of poses”, which can be interpreted as a robot arm moving between a plurality of postures.
US 20160214255 A1 Uhlenbrock et al teaches “At each commanded end effector pose, an image of the end effector with the digital camera is captured and a scene point cloud including the end effector is generated based upon the captured image of the end effector”, which can be interpreted as a robot arm being in a view of a fixed camera  
US 20160059419 A1 Hideaki Suzuki, Kawasaki-shi (JP) teaches “A robot system includes a fixed camera that obtains first measurement data by detecting a plurality of features positioned within a detection range, the detection range including at least part of a range in which a robot arm is movable, a hand camera movable with the robot arm, and a control apparatus that controls the robot arm”, which can be interpreted as a robot arm being in a view of a fixed camera 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 9:30am-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664